Bliss, J. (dissenting).
It is proposed to affirm the judgment below solely because of the alleged failure to comply with that portion of section 181 of the Education Law which requires that a meeting of the inhabitants of the proposed central district shall be called “ whenever fifteen persons who are residents and taxable inhabitants in any such district shall unite in a request for a meeting of the inhabitants of such district to determine whether such school shall be established.” The request for the meeting was actually signed by sixteen residents of the district and was regular upon its face. The town clerk of the town of Andes proceeded to call the meeting. Each .of the plaintiffs had actual notice of the meeting and each failed to attend or object to the sufficiency of the request. Not one of them made any protest or objection either to any one of the town clerks with whom the request had been filed or at the meeting. The meeting was largely attended. The result was a fair expression of the will of the qualified voters of the district. A board of education was elected and the school district organized. Had any one of these plaintiffs either at or before the taking of the vote made an objection to the sufficiency of the request the alleged mistake could have been easily remedied. In *120view of the silence of the plaintiffs before the taking of the vote they should not be heard now to complain when the result was adverse to them. There was a substantial compliance with the statute and a fair expression of the will of the voters of the district. (Salducco v. Etkin, 268 N. Y. 606.)
In addition thereto it is provided by section 200 of the Education Law that the proceedings of no district meeting, annual or special, shall be held illegal for want of a due notice to all of the persons qualified to vote thereat, unless it shall appear that the omission to give such notice was willful and fraudulent. There is no allegation or proof herein of any willful or fraudulent omission.
These plaintiffs have no vested prerogatives or rights to the continuance by the State of common school districts or which prevent the establishment by the State of central rural school districts in the place of such common school districts. (Gardner v. Ginther, 232 App. Div. 296; Brown v. Bunselmeyer, 101 Misc. 625.) There being no such prerogatives or vested rights the courts should not strain in an attempt to create some. While the opinion for affirmance speaks of preserving inviolate “ such prerogatives as may still remain to local inhabitants and taxpayers ” it mentions no prerogatives which are being here infringed. It speaks of such local inhabitants and taxpayers seeing the practical results of new theories advanced and put into effect and that they possibly are best qualified to evaluate such improvements as against the cost in money and loss in self-government. Such argument appears of no effect in the instant case for these very plaintiffs with notice of the meeting failed to attend and express their will and the courts should not be unduly anxious to preserve inviolate the “ prerogatives ” of those who themselves do not consider such “ prerogatives ” worthy of exercise.
The judgment below should be reversed and the complaint dismissed.
Judgment affirmed, with costs.